ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL
DES ARRETS, AVIS CONSULTATIFS ET ORDONNANCES

 

CONDITIONS DE L’ADMISSION D'UN ETAT
COMME MEMBRE DES NATIONS UNIES
(ARTICLE 4 DE LA CHARTE)

AVIS CONSULTATIF DU 28 MAI 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS

OF
JUDGMENTS, ADVISORY OPINIONS AND ORDERS

 

CONDITIONS OF ADMISSION OF A STATE

TO MEMBERSHIP IN THE UNITED NATIONS
(ARTICLE 4 OF THE CHARTER)

ADVISORY OPINION OF MAY 28th, 1948
Le présent avis doit être cité comme suit :

« Admission d’un État aux Nations unies (Charte, art. 4),
avis consultatif : C. I. J. Recueil 1948, p. 57. »

This Opinion should be cited as follows :

‘‘Admission of a State to the United Nations (Charter, Art. 4),
Advisory Opinion : 1.C. ]. Reports 1948, p. 57.”

 

N° de vente:
Sales number 8

 

 

 
57

COUR INTERNATIONALE DE JUSTICE

1948.
Le 28 mai.

Rôle général ANNÉE 1948

n° 3.

28 mai 1948.

CONDITIONS DE L'ADMISSION D'UN ETAT

COMME MEMBRE DES NATIONS UNIES
(ARTICLE 4 DE LA CHARTE)

Demande d'avis consultatif en vertu d'une Résolution de l’Assemblée
générale des Nations unies du 17 novembre 1947. — Demande visant,
non le voie lui-même, mats les déclarations faites par un Membre rela-
tivement au vote. — Demande limitée au point de savoir si les conditions
énoncées à l'article 4 (1) de la Charte ont un caracière limitatif. —
Caractère juridique ou politique de la question. — Compétence de la
Cour pour connaître dune question énoncée en termes absiraits. —
Compéience de la Cour pour interpréter l'article 4 de la Charte. —
Caractère juridique de la réglementation établie par l'article 4. —
Interprétation fondée sur le sens naturel des ieymes. — Considérations
étrangères aux conditions de l'article 4. Considérations susceptibles
d'y être rattachées. — Caractère procédural de l'article 4 (2). — Soumis-
sion des organes politiques aux dispositions conventionnelles qui les
régissent. Article 24 de la Charte. — Exigence par laquelle un Membre
fait dépendre son consentement à l'admission d'un candidat de lV admis-
sion d'autres candidats. — Examen individuel de toute demande
d'admission selon ses mérites propres.

AVIS CONSULTATIF

Présents : M. GUERRERO, Président ; M. BASDEVANT, Vice-Prési-
dent ; MM. ALVAREZ, FABELA, HACKWORTH, WINIARSKI,
Zoritié, DE. VISSCHER, sir Arnold McNair, M. KLAESTAD,
Bapawi PAcHA, MM. KryLov, Reap, Hsu Mo,
AZEVEDO, juges.
58 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

La Cour,
ainsi composée,

donne l'avis consultatif suivant:

A la date du 17 novembre 1947, l’Assemblée générale des
Nations unies a adopté la Résolution ci-après :

« L'Assemblée générale,
Considérant l'article 4 de la Charte des Nations unies,

Considérant les vues qui furent échangées au sein du Conseil de
Sécurité à ses Deux cent quatrième, Deux cent cinquième et Deux
cent sixième Séances, relatives à l'admission de certains Etats
comme Membres des Nations unies,

Considérant l’article 96 de la Charte,

Demande à la Cour internationale de Justice un avis consultatif
sur la question suivante :

Un Membre de |’Organisation des Nations unies appelé, en
vertu de l’article 4 de la Charte, à se prononcer par son vote,
soit au Conseil de Sécurité, soit à l’Assemblée générale, sur
l'admission d’un Etat comme Membre des Nations unies,
est-il juridiquement fondé à faire dépendre son consentement
à cette admission de conditions non expressément prévues à
Valinéa 1 dudit article? En particulier, peut-il, alors qu’il
reconnaît que les conditions prévues par ce texte sont remplies
par l’État en question, subordonner son vote affirmatif à la
condition que, en même temps que l’État dont il s’agit, d’autres
États soient également admis comme Membres des Nations
unies ?

Charge le Secrétaire général de mettre à la disposition de la
Cour les procès-verbaux des séances ci-dessus mentionnées du
Conseil de Sécurité. »

Par une note du 24 novembre 1947, enregistrée au Greffe
le 29 novembre, le Secrétaire général des Nations unies a transmis
au Greffier la copie de la Résolution de l’Assemblée générale.
Par télégramme du 10 décembre, le Secrétaire général a informé
le Greffier que la note du 24 novembre devait être considérée
comme la notification officielle de la demande d’avis, et que des
exemplaires certifiés conformes de la Résolution avaient été
expédiés. Ces exemplaires parvinrent au Greffe le 12 décembre,
et Vaffaire fut alors inscrite au rôle général, sous le n° 3.

Le même jour, le Greffier notifia la requête demandant
l'avis à tous les Etats admis à ester en justice devant la Cour,
conformément au paragraphe premier de l’article 66 du Statut ;

5
59 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

en outre, la question posée faisant mention de l’article 4 de la
Charte, le Greffier fit connaître aux Gouvernements des Membres
des Nations unies, en leur adressant la communication spéciale
et directe prévue au paragraphe 2 de l’article 66, que la Cour
était disposée à recevoir d’eux des exposés écrits avant le 9 février
1948, date fixée par une ordonnance rendue le 12 décembre 1947
par le Président, la Cour ne siégeant pas.

Dans le délai ainsi prescrit, des exposés écrits furent reçus
de la part des États suivants : Chine, El Salvador, Guatemala,
Honduras, Inde, Canada, Etats-Unis d'Amérique, Grèce, Yougo-
slavie, Belgique, Irak, Ukraine, Union des Républiques socialistes
soviétiques, Australie. Ils furent communiqués à tous les Membres
des Nations unies, qui furent avisés que le Président avait fixé
au 15 avril 1948 la date d'ouverture de la procédure orale. Le
Greffe ayant reçu le 14 février, c’est-à-dire après l’expiration du
délai, un exposé du Gouvernement du Siam daté du 30 janvier
1948, cet exposé fut accepté par décision du Président et copie
en fut aussi transmise aux autres Membres des Nations unies.

La Résolution de l’Assemblée générale chargeait le Secrétaire
général de mettre à la dispésition de la Cour les procès-verbaux
de certaines séances du Conseil de Sécurité. En application de
cette stipulation, ainsi que de l’article 65, paragraphe 2, du Statut,
où il est prescrit qu’à la question soumise pour avis, est joint
tout document pouvant servir à l’élucider, le Secrétaire général
transmit au Greffe les documents qui sont énumérés à la section I
du bordereau annexé au présent avist. Une partie de ces docu-
ments parvint au Greffe le 10 février 1948, et le reste le 20 mars.
Le Secrétaire général fit également connaître, par lettre du 12 février
1948, qu’il avait désigné un représentant, habilité à présenter
tous exposés écrits et oraux qui pourraient faciliter la tâche de
la Cour.

D'autre part, les Gouvernements de la République fran-
çaise, de la République fédérative populaire de Yougoslavie, du
Royaume de Belgique, de la République tchécoslovaque et de la
République de Pologne firent savoir qu'ils avaient désigné des
représentants chargés de prononcer des exposés oraux devant
la Cour.

Par décision de la Cour, l’ouverture de la procédure orale
fut remise du 15 au 22 avril 1948. Lors des audiences publiques,
tenues les 22, 23 et 24 avril, la Cour entendit les exposés oraux
présentés

— au nom du Secrétaire général des Nations unies, par son
représentant, M. Ivan Kerno, Secrétaire général adjoint chargé
du Département juridique ;

 

 

1 Voir page 116.
6
60 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

— au nom du Gouvernement de la République française, par
son représentant, M. Georges Scelle, professeur à la Faculté de
droit de Paris;

— au nom du Gouvernement de la République fédérative
populaire de Yougoslavie, par son représentant, M. Milan Bartos,
ministre plénipotentiaire ;

— au nom du Gouvernement du Royaume de Belgique, par
son représentant, M. Georges Kaeckenbeeck, D. C. L., ministre
plénipotentiaire, chef du Service des Conférences de la Paix et
de l'Organisation internationale au ministère des Affaires étran-
gères, membre de la Cour permanente d’Arbitrage ;

— au nom du Gouvernement de la République tchécoslovaque,
par son représentant, M. Vladimir Vochcé, professeur de droit
international à l’Université Charles, à Prague ;

— au nom du Gouvernement de la République de Pologne,
par son représentant, M. Manfred Lachs, professeur agrégé de
droit international à l’Université de Varsovie.

Au cours des audiences, de nouveaux documents furent
déposés par les représentants accrédités à la Cour. Ces documents
sont énumérés à la section II du bordereau annexé au présent
avis 1.

*
* *

Avant d’aborder l’examen de la demande d’avis, la Cour estime
nécessaire de faire les remarques préliminaires suivantes:

La question posée a la Cour se décompose en deux parties,
dont la deuxième est introduite par les mots « En particulier »,
et présentée comme une application d’une idée plus générale
impliquée dans la première.

La demande d’avis ne vise pas le vote lui-méme. Bien que les
Membres aient le devoir de se conformer aux prescriptions de
l’article 4 dans les votes qu'ils émettent, on ne peut prêter à
l’Assemblée générale l'intention de demander l’avis de la Cour
sur les motifs qui, dans l’esprit d’un Membre, décident de son
vote. Ces motifs, qui relèvent du for interne, échappent mani-
festement à tout contrôle. La demande ne vise non plus la liberté
d’un Membre d'exprimer son opinion. S'agissant d’une condition
ou des conditions dont un Membre « fait dépendre son consen-
tement », la question posée ne peut concerner que les déclarations
faites par un Membre, relativement au vote qu'il se propose
d'émettre.

Il ressort clairement de la Résolution de l’Assemblée générale
en date du 17 novembre 1947 que la Cour n’est appelée ni à
définir le sens et la portée des conditions auxquelles l’admission
est subordonnée, ni à indiquer les éléments qui peuvent servir
à vérifier, dans un cas concret, l'existence des conditions requises.

 

 

1 Voir page 119.
7
6x ARTICLE 4 DT LA CHARTE DES NATIONS UNIES

Le considérant de la Résolution de l’Assemblée générale,
qui évoque « les -vues qui furent échangées.... », ne saurait
être considéré comme une invitation à la Cour à se prononcer
sur le bien ou le mal fondé des vues ainsi rappelées. La forme
abstraite donnée a la question exclut une te:le interpretation.

La question posée se borne en fait au seul point suivant :
les conditions énoncées à l’article 4, paragraphe x, ont-elles un
caractère limitatif en ce sens qu'une réponse affirmative con-
duirait à admettre qu’un Membre n’est pas juridiquement fondé
à faire dépendre l’admission de conditions non expressément
prévues audit article, tandis qu'une réponse négative l’auto-
riserait, au contraire, à faire dépendre l'admission également

d'autres conditions.

*
a *

Ainsi comprise, la question dans ses deux parties n’est,
et ne saurait étre, qu’une question juridique. Fixer la portée d’un
texte conventionnel, dans l’espèce, déterminer le caractère (limi-
tatif ou non limitatif) des conditions d'admission qui s’y trouvent
énoncées, est un problème d'interprétation et, partant, une question
juridique.

Il a été néanmoins prétendu que la question posée doit
être tenue pour politique et qu’elle échapperait, à ce titre, à la
compétence de la Cour. La Cour ne peut attribuer un caractère
politique à une demande, libellée en termes abstraits, qui, en lui
déférant l'interprétation d’un texte conventionnel, l'invite à
remplir une fonction essentiellement judiciaire. Elle n’a point à
s'arrêter aux mobiles qui ont pu inspirer cette demande, ni aux
considérations qui, dans les cas concrets soumis à l’examen du
Conseil de Sécurité, ont été l’objet des vues échangées dans son
sein. La Cour a le devoir de n’envisager la question qui lui est
présentée que sous l’aspect abstrait qui lui a été donné; rien de
ce qui est dit dans le présent avis ne se réfère, ni directement ni
indirectement, à des cas concrets ou à des contingerices parti-
culières.

Tl a été également prétendu que la Cour n'aurait pas à
connaître d’une question posée en termes abstraits. C’est là une
pure affirmation dénuée de toute justification. Selon l’article 96
de la Charte et l’article 65 du Statut, la Cour peut donner un
avis consultatif sur toute question juridique, abstraite ou non.

Enfin, il a encore été soutenu que la Cour ne peut répondre
à la question posée parce que celle-ci comporte une interprétation
de la Charte. On chercherait en vain une disposition quelconque
qui interdirait à la Cour, « organe judiciaire principal des Nations
unies », d'exercer à l’égard de l’article 4 de la Charte, traité
multilatéral, une fonction d'interprétation qui relève de l’exercice
normal de ses attributions judiciaires.

En conséquence, la Cour se considère comme compétente sur
la base des articles 96 de la Charte et 65 de son Statut, et

8
62 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

estime qu'il n’y a aucun motif pour qu’elle s’abstienne de répondre
à la question qui lui est posée,

Pour formuler cette réponse, il convient tout d’abord de
rappeler les « conditions » requises par l’article 4, paragraphe 1,
du candidat à l’admission. Cette disposition est ainsi congue:

« Peuvent devenir Membres des Nations unies tous autres États
pacifiques qui acceptent les obligations de la présente Charte et,
au jugement de l'Organisation, sont capables de les remplir et
disposés à le faire. »

Les conditions prescrites sont donc au nombre de cing: il
faut 1) être un État ; 2) être pacifique ; 3) accepter les obligations
de la Charte; 4) être capable de remplir lesdites obligations ;
5) être disposé à le faire.

Toutes ces conditions sont soumises au jugement de l’Orga-
nisation. Le jugement de l'Organisation signifie le jugement des
deux organes mentionnés dans le paragraphe 2 de l’article 4,
et, en dernière analyse, celui de ses Membres. La question posée
concerne l'attitude individuelle de chaque Membre appelé à se
prononcer sur l'admission.

Invitée à déterminer le caractère limitatif ou non limitatif des
conditions énoncées à l’article 4, la Cour doit se référer d’abord
aux termes de cet article. Les textes anglais et français de
l’article 4, paragraphe premier, ont le même sens, et l’on ne peut
les opposer l’un à l’autre. Le texte de ce paragraphe, par son
énumération et par le choix de ses termes, traduit clairement
l'intention de ses auteurs d'établir une réglementation juridique
qui, en fixant les conditions de l'admission, déterminerait aussi
les motifs des refus d’admission. Le texte n’établit, en effet,
aucune distinction et on ne peut, sans arbitraire, le limiter à
Vun des deux cas.

Les termes: «Membership in the United Nations is open
to all other peace-loving States which....», « Peuvent devenir
Membres des Nations unies tous autres Etats pacifiques », indi-
quent que les Etats qui réunissent les conditions énumérées ont
les titres voulus pour étre admis. Le sens naturel des termes
employés conduit à considérer l’énumération de ces conditions
comme limitative et non pas simplement comme énonciative
ou exemplative. La disposition perdrait sa signification et sa
valeur si d’autres conditions, étrangéres a celles qui sont pres-
crites, pouvaient être exigées. Les conditions énoncées à l’article 4,
paragraphe premier, doivent donc être envisagées non pas seule-
ment comme les conditions nécessaires, mais aussi comme les
conditions suffisantes.

On ne saurait non plus prétendre que les conditions énumé-
rées ne représentent qu’un minimum indispensable, en ce sens
que des considérations politiques pourraient se superposer à
elles et faire obstacle à l’admission d’un candidat qui les remplit.

9
63 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

Une telle interprétation ne s’accorderait pas avec les termes du
paragraphe 2 de l’article 4, qui prévoient l'admission de « tout
Etat remplissant ces conditions » (en anglais « any such State »).
Elle conduirait à reconnaître aux Membres un pouvoir discré-
tionnaire indéterminé et pratiquement sans limites dans l’exigence
de conditions nouvelles. Un tel pouvoir serait incompatible avec
le caractère même d’une réglementation qui, par le lien étroit
qu’elle établit entre la qualité de Membre et l'observation des
principes et des obligations de la Charte, constitue clairement
une réglementation juridique en matière d'admission d’Etats.
Pour admettre une autre interprétation que celle qu’indique le
sens naturel des termes, il faudrait une raison décisive qui n’a
pas été établie.

D'ailleurs, l’esprit du paragraphe aussi bien que son texte
excluent l’idée que des considérations étrangères à ces principes
et obligations puissent faire obstacle à l'admission d’un Etat qui
les observe. Si les auteurs de la Charte avaient entendu reconnaître
aux Membres la faculté d'introduire dans l'application de cette
disposition des considérations étrangères aux conditions qui y
sont prévues, ils n'auraient pas manqué d’adopter une rédaction
différente.

La Cour considère le texte comme suffisamment clair; par-
tant, elle estime ne pas devoir se départir de la jurisprudence
constante de la Cour permanente de Justice internationale, d’après
laquelle il n’y a pas lieu de recourir aux travaux préparatoires
si le texte d’une convention est en jui-même suffisamment clair.

La Cour constate au surplus que Vinterprétation qu’elle
adopte est à la base de l’article 60 du Règlement intérieur pro-
visoire du Conseil de Sécurité, article dont l'alinéa premier est
ainsi conçu :

« Le Conseil de Sécurité décide si, à son jugement, l'État qui
sollicite son admission est un État pacifique, capable de remplir
les obligations de la Charte et disposé à le faire et s’il convient,
en conséquence, de recommander l’admission de cet État à l’Assem-
blée générale. »

Il ne résulte cependant pas du caractère limitatif du para-
graphe I de l’article 4 que soit exclue une appréciation discré-
tionnaire des circonstances de fait de nature à permettre de
vérifier l’existence des conditions requises.

L'article 4 n’interdit la prise en considération d'aucun élément
de fait qui, raisonnablement et en toute bonne foi, peut être ramené
aux conditions de cet article. Cette prise en considération est
impliquée dans le caractère à la fois très large et très souple des
conditions énoncées ; elle n’écarte aucun élément politique perti-
nent, c’est-à-dire se rattachant aux conditions d'admission.

io
64 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

On a cherché à tirer, soit du deuxième paragraphe de
l’article 4, soit du caractère politique de l'organe qui recommande
Vadmission et de celui qui en décide, des arguments en faveur
d’une interprétation de l’article 4, paragraphe premier, selon
laquelle l'existence des conditions prévues par cet article serait
nécessaire pour recommander l'admission d’un Etat ou pour en
décider, mais n’empécherait pas les Membres de l'Organisation
d'avancer des considérations d'opportunité politique étrangères
aux conditions de l’article 4.

Mais le paragraphe 2 se borne à organiser la procédure de
l'admission, alors que le paragraphe précédent établit les règles
de fond. Ce caractère procédural est nettement marqué par
les mots « se fait » qui, en rattachant l’admission à la décision,
indiquent clairement que le paragraphe concerne uniquement la
manière dont l'admission est faite, et non l'objet du jugement
de l'Organisation, ni la nature de l'appréciation que ce jugement
comporte, ces deux questions étant traitées au paragraphe précé-
dent. Au surplus, en parlant de la « recommandation » du Conseil
de Sécurité et de la « décision » de l’Assemblée générale, ce
paragraphe ne vise qu'à établir les fonctions respectives de ces
deux organes, lesquelles consistent à se prononcer pour ou contre
l'admission de l’État candidat, après avoir constaté que les condi-
tions prescrites sont ou non remplies.

D'autre part, le caractère politique d’un organe ne peut le
soustraire à l'observation des dispositions conventionnelles qui
le régissent, lorsque celles-ci constituent des limites à son pouvoir
ou des critères à son jugement. Pour savoir si un organe a la
liberté de choisir les motifs de ses décisions, il faut se référer
aux termes de sa constitution. En l’espèce, l’article 4 fixe le cadre
dans lequel s'exerce cette liberté, cadre qui comporte une large
liberté d'appréciation. Il n’y a donc aucune contradiction entre,
d'une part, les fonctions des organes politiques et, d'autre part,
le caractère limitatif des conditions prescrites.

On a cru trouver dans les responsabilités politiques assumées
par le Conseil de Sécurité en vertu de l’article 24 de la Charte,
un argument justifiant la nécessité d'assurer, tant au Conseil de
Sécurité qu’à l’Assemblée générale, une liberté complète d’appré-
ciation en matière d'admission de nouveaux Membres. Mais la dispo-
sition de l’article 24, en raison même de sa très grande généralité,
ne peut, en l'absence de tout texte, affecter la réglementation
spéciale de l’admission telle qu'elle ressort de l’article 4.

Les considérations qui précèdent établissent le caractère limi-
tatif des conditions énoncées à l’article 4.

*
* *

La deuxième partie de la question est relative à l'exigence
par laquelle un Membre fait dépendre son consentement à lad-
mission d’un candidat de l'admission d’autres candidats.

It
65 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

Jugée d’après la règle que la Cour adopte dans son inter-
prétation de l’article 4, cette exigence représente évidemment
une condition nouvelle, car elle est sans rapport aucun avec celles
qui sont énoncées à l’article 4. Elle se présente même dans un
plan tout différent, puisqu'elle fait dépendre l’admission non des
conditions exigées des candidats, conditions que l'on suppose
remplies, mais d’une considération extrinsèque qui concerne des
États autres que l’État candidat.

D'autre part, les dispositions de article 4 impliquent
nécessairement que toute demande d’admission fasse l’objet
d’un examen et d’un vote individuels, selon ses propres mérites ;
sans quoi, il ne serait pas possible d'établir si un État déterminé
remplit les conditions requises. Subordonner le vote affirmatif
pour l'admission d'un Etat candidat à la condition que d’autres
États soient également admis, empécherait les Membres d'exercer
leur jugement dans chaque cas avec une entière liberté, dans le
cadre des conditions prescrites. Une telle exigence serait incom-
patible avec la lettre et l'esprit de l'article 4 de la Charte.

PAR CES MOTIFS,
La Cour,
par neuf voix contre six,

est d'avis qu’un Membre de l'Organisation des Nations unies,
appelé, en vertu de l’article 4 de la Charte, à se prononcer par
son vote, soit au Conseil de Sécurité, soit à l’Assemblée générale,
sur l’admission d’un Etat comme Membre des Nations unies,
n’est pas juridiquement fondé à faire dépendre son consentement
à cette admission de conditions non expressément prévues au
paragraphe 1 dudit article ;

qu'en particulier, un Membre de l'Organisation ne peut, alors
qu’il reconnaît que les conditions prévues par ce texte sont remplies
par l'État en question, subordonner son vote affirmatif à la con-
dition que, en même temps que l'État dont il s’agit, d’autres
États soient également admis comme Membres des Nations unies.

Le présent avis a été rédigé en français et en anglais, le texte
français faisant foi.

12
66 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

Fait au Palais de la Paix, à La Haye, le vingt-huit mai mil
neuf cent quarante-huit, en deux exemplaires, dont l’un restera
déposé aux archives de la Cour et dont l’autre sera transmis au
Secrétaire général des Nations unies.

Le Président de la Cour :

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
(Signé) E. HAMBRO.

MM. ALVAREZ et AZEVEDO, tout en souscrivant à l'avis de la
Cour, se prévalent du droit que leur confère l’article 57 du Statut,
et joignent audit avis l’exposé de leur opinion individuelle.

MM. BASDEVANT, WINIARSKI, sir ARNOLD MCNAIR, MM. Reap,
Zoriëié et KRYLOv, déclarant ne pas pouvoir se rallier à l’avis
de la Cour et se prévalant du droit que leur confère l’article 57
du Statut, joignent audit avis l'exposé de leur opinion dissidente.

(Paraphé) J. G. G.
(Paraphé) E. H.

13
116

ANNEXE

BORDEREAU DES DOCUMENTS SOUMIS A LA COUR

I. — DOCUMENTS DEPOSES AU COURS DE LA
PROCÉDURE ÉCRITE PAR LE SECRÉTAIRE GÉNÉRAL
DES NATIONS UNIES.

1. Règlement intérieur provisoire du Conseil de Sécurité (S/96/Rev. 3.
27 janvier 1948) }.

2. Règlement intérieur de l’Assemblée générale (A/520. 12 décembre
1947) ?.

3. Articles relatifs à l’admission de nouveaux Membres (Rapport de
la Commission de l’Assemblée générale) (A/384, p. 4, 12 septembre
1947) *.

4. Rapport du Comité exécutif a la Commission préparatoire. des
Nations unies (PC/EX/113/Rev. 1. 12 novembre 1945) 1.

5. Rapport de la Commission préparatoire des Nations unies (PC/20.
23 décembre 1945) }.

6. Procés-verbaux des séances du Comité d’experts du Conseil de
Sécurité, visant les articles relatifs à l’admission de nouveaux

Membres : :
1946. S/Procédure 91.
» gi, Corr. I.
» 92.
» 93-
» 93, Corr. I.
» 94.
» 99.
» 99, Corr. I.
1947. S/C.1/SR.96.
» 96, Corr. 1.
»  IOI.
» Io.
» 103.
»  IO4.

7. Comptes rendus des séances de la Commission mixte de procédure
constituée par l'Assemblée générale et le Conseil de Sécurité,
visant les articles relatifs à l'admission de nouveaux Membres ?:

 

 

1 Ces documents sont arrivés au Greffe de la Cour le 10 février 1948.
? Ces documents sont arrivés au Greffe de la Cour en partie le 10 février, en
partie le 20 mars 1948.

63
117 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES
A/AC.11/SR.1.

» SR.2.

» SR:2, Rev. 1
» SR.3.

» SR3, Rev. 1
» SR.4.

» SR.5.

» SR.6.

» SR:.7.

» SR.

» SR.8, Corr

» SR.g.

» SR.I0

» SR.II

8. Rapport du Comité du Conseil de Sécurité sur l’admission de
nouveaux Membres, 1946 (Procès-verbaux officiels du Conseil de
Sécurité, Première année, Deuxième série, Supplément n° 4, p. 53) 1.

9. Rapport du Conseil de Sécurité à l’Assemblée générale sur lad-
mission de nouveaux Membres, 1946 (A/108, 15 octobre 1946) 1.
10. Procès-verbaux des séances du Conseil de Sécurité relatives à

l'admission de nouveaux Membres, 1946.

Procés-verbaux officiels du Conseil de Sécurité, Première année,

Deuxième série ?:

Journal du Conseil de Sécurité, Première année, n° 35.

11. Procès-verbaux des séances de la Première Commission (Assemblée
générale, Première session, Deuxième partie) relatives à l’admission
de nouveaux Membres, 1946: :

Journal 22, Suppl. n° 1 — A/C.1/22.

» 24, » » I — A/C.1/31.
» 25, » » I — AfC.x/37.
» 26, » » 3— A/C.3/43.
» 27; » » EI — A/C.1/30.
» 28, » » x — A/C.1/41.
» 29, » A — A/P.V.47.
» 3I, >» » I — A/C.1/45.
» 32, » — — A/C.1/47.
» 37; » A — A/P.V .48.
» 38, » A — A/P.V.49.

 

 

1 Ces documents sont arrivés au Greffe de la Cour le 10 février 1948.
2 Ces documents sont arrivés au Greffe de la Cour en partie le 10 février, en
partie le 20 mars 1948.

64
118 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

12. Procès-verbaux des séances plénières de l'Assemblée générale
(Première session, Deuxième partie) relatives à l’admission de
nouveaux Membres, 19461. (Journal n°66, Supplément A—A/P.V.67.)

13. Rapport du Conseil de Sécurité sur l'admission de nouveaux
Membres, 1947. Procès-verbaux officiels du Conseil de Sécurité,
Deuxième année, Supplément spécial n° 3, Lake Success, New-
York, 1947 1.

14. Rapports du Conseil de Sécurité à l’Assemblée générale sur lad-
mission de nouveaux Membres, 1947 (A/406. g octobre 1947. —
A/515. 22 novembre 1947) 1.

15. Procés-verbaux des séances du Conseil de Sécurité relatives 4
l'admission de nouveaux Membres, 1947.

Procès-verbaux officiels du Conseil de Sécurité, Deuxième année, n° 38?:

S/P.V.136. S/P.V.186.
S/P.V.137. S/P.V.190.
S/P.V.151. S/P.V.107.
S/P.V.152. S/P.V.204.
S/P.V.154. S/P.V.205.
S/P.V.161. S/P.V.206.
S/P.V.168. S/P.V.227.
S/P.V.178. S/P.V.222.

16. Procès-verbaux des séances de la Première Commission de l’As-
semblée générale (Deuxième session ordinaire) relatives à l’ad-
mission de nouveaux Membres, 1947 ? :

A/C.r/SR. 50.
» 59, Corr. I.
» 59, Corr. 2.
» 97-
» 98.
» 99-
» 100.
» Tor.
» 102.
» 102, Corr. I.
» 102, Corr. 2.
» 103.

17. Procés-verbaux des séances de l'Assemblée générale (Deuxième
session ordinaire) relatives à l'admission de nouveaux Membres,

1947 >:

A/P.V.83. AJP.V.89
» 84. » god
» 85. » 92
» . » 9
» 87 » 117
» 8&8 » 118

1 Ces documents sont arrivés au Greffe de la Cour le 10 février 1948.
2 Ces documents sont arrivés au Greffe de la Cour en partie le 10 février, en
partie le 20 mars 1948.

65
119 ARTICLE 4 DE LA CHARTE DES NATIONS UNIES

II. —— DOCUMENTS MENTIONNÉS AU COURS DE LA PROCÉDURE ORALE.

A. — Liste des annexes mentionnées dans l'exposé
de M. Kerno, Secrétaire ,énéral adjoint des Nations unies :

Annexe 1. Première Commission. Compte rendu sténographique de
la g8me Séance (7 nov. 1947). Exposé du représentant de la Belgique
(pp. 72-87).

Annexe 2. Îbidem. ggme Séance (7 nov. 1947). Exposé du représentant
de la Pologne (pp. 41, 42).

Annexe 3. Ibidem. Intervention du représentant de l'Australie
(PP. 74, 93).

Annexe 4. Ibidem. Intervention du représentant de l’U. R. S. S.
(pp. 242-250, 251).

Annexe 5. Ibidem. 1oome Séance (8 nov. 1947). Intervention du repré-
sentant de l’Inde (pp. 52-53).

Annexe 6. Ibidem. Intervention du représentant de l'Argentine
(p. 1617).

Annexe 7. Ibidem. Intervention du représentant de la Chine
(pp. 14-20).

Annexe 8. Ibidem. rome Séance (8 nov. 1947). Intervention du
représentant du Royaume-Uni (pp. 103, 104-II0).

Annexe 9. Ibidem. 1o2me Séance (10 nov. 1947). Intervention du
représentant de la Gréce (p. 6).

Annexe 10. Ibidem. 103me Séance (10 nov. 1947). Intervention du
représentant du Salvador (p. 41).

Annexe 11. Données fournies au sujet de l’admission de nouveaux
Membres par les actes de la Conférence des Nations unies sur l’Organi-
sation internationale (U. N. C. I. O.).

Annexe 12. Admission de nouveaux Membres.

B. — Liste des annexes mentionnées dans V exposé
de M. Kaeckenbeeck, représentant du Gouvernement belge :

Extrait du livre Die Schiedsgerichtsbarkeit seit 1014 (Entwicklung
und heutiger Stand), du Dr Dietrich Schindler.

Extrait du livre The Function of Law in the International Community,
per H. Lauterpacht.

Nations unies. Assemblée générale. Doc. A/474 (13 nov. 1947).

Idem. Doc. A/P.V.113 (14 nov. 1947).

Idem. Doc. A/459 (II nov. 1947).

Idem. Doc. A/459, Corr. I (13 nov. 1947).

66
